DETAILED ACTION
Claims 1-20 filed August 6th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed August 6th 2021 are persuasive. In particular, the applicant’s amendments distinguish from the implementation of hover detection in Westhues et al.  (US2012/0013546). Westhues paragraph 88 does teach an additional integration period where columns 5 and 2 can be scanned for an additional interval, thereby defining a second set of transmitting conductors fewer than the first set of conductors used during normal driving (first mode). However, the second set of conductors is used to define a noise floor and it would be unclear to one of ordinary skill in the art that the second set of conductors could be used to determine at a distance further from the touch sensor than during the first mode. Thus, the amendment overcomes the prior art combination of Westhues, Reynolds et al. (2013/0050144) and Obeidat et al. (2013/0265276)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624